CONSENT AGREEMENT

THIS CONSENT AGREEMENT (this “Agreement”) is dated as of June 18, 2012, by and
among EPICEPT CORPORATION, a Delaware corporation (“EpiCept”), MAXIM
PHARMACEUTICALS INC., a Delaware corporation (“Maxim”), CYTOVIA, INC., a
Delaware corporation (“Cytovia”, and collectively with EpiCept and Maxim, the
“Borrowers”), MIDCAP FUNDING III, LLC, a Delaware limited liability company in
its capacity as agent (“Agent”) for the lenders under the Loan Agreement (as
defined below) (“Lenders”), and the Lenders.

W I T N E S S E T H:

WHEREAS, Borrowers, Lenders and Agent are parties to that certain Loan and
Security Agreement, dated as of May 27, 2011 (as amended, restated, supplemented
or otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein have the meanings given to them in the Loan Agreement except as
otherwise expressly defined herein), pursuant to which Lenders have agreed to
provide to Borrowers certain loans and other extensions of credit in accordance
with the terms and conditions thereof; and

WHEREAS, Borrowers have requested that Agent and Lenders consent to the sales of
(i) the “Purchased Assets” (as defined in the Meda AB APA (defined below)) (the
“Meda AB Purchased Assets”) to Meda AB and (ii) the “Purchased Assets” (as
defined in the Meda Pharma SARL APA (as defined below)) (the “Meda Pharma SARL
Purchased Assets”; and together with the Meda AB Purchased Assets, the
“Purchased Assets”)) to Meda Pharma SARL (together with Meda AB, the
“Purchasers”) (the sales of the Purchased Assets, the “Meda Transaction”),
pursuant to the terms and conditions of (i) in the case of the Meda AB Purchased
Assets, that certain Asset Purchase Agreement, dated as of June 18, 2012, by and
among the Meda AB, EpiCept and EpiCept GmbH, in the form attached to the Release
Letter (defined below) as Exhibit A (in such form, the “Meda AB APA”), (ii) in
the case of the Meda SARL Purchased Assets, that certain Asset Purchase
Agreement, dated as of June 18, 2012, by and among Meda Pharma SARL, EpiCept and
Maxim, in the form attached to the Release Letter (defined below) as Exhibit B
(in such form, the “Meda Pharma SARL APA”; and together with the Meda AB APA,
collectively, the “Meda APAs”), (iii) that certain Cooperation Agreement, dated
as of June 18, 2012, by and among EpiCept, EpiCept GmbH and Meda AB, in the form
attached to the Release Letter (defined below) as Exhibit C (the “Meda
Cooperation Agreement”), and (iv) each of the other agreements or documents
entered into in connection with the Meda APAs (together with the Meda APAs and
the Meda Cooperation Agreement, collectively, the “Meda Transaction Documents”),
and Agent and Lenders are willing to grant such consent subject to, and in
accordance with, the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrowers, Lenders and Agent hereby
agree as follows:

1. Acknowledgment of Obligations. Borrowers hereby acknowledge, confirm and
agree that all Term Loans made prior to the date hereof, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges owing
by Borrowers to Agent and Lenders under the Loan Agreement and the other Loan
Documents, are unconditionally owing by Borrowers to Agent and Lenders, without
offset, defense or counterclaim of any kind, nature or description whatsoever
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditor’s rights
generally.

2. Consent to Meda Transaction. Notwithstanding anything to the contrary in the
Loan Agreement and/or any of the other Loan Documents and subject to the terms
and conditions of this Agreement, including, without limitation, Section 9 of
this Agreement, Agent and Lenders hereby consent to the Meda Transaction and
agree that the Meda Transaction shall be a Transfer permitted under the Loan
Agreement only so long as: (a) the purchase price of the Meda Transaction is no
less than $2,300,000.00; (b) $832,258.05 of the proceeds payable to Epicept and
Maxim pursuant to the Meda Transaction (the “Payoff Amount”) shall be paid by or
on behalf of Borrowers to Agent, as a partial prepayment to the Lenders of
principal of the Term Loans (which partial prepayment shall not give rise to any
Prepayment Fee); (c) the Meda Transaction is consummated on or prior to June 29,
2012 and pursuant to the Meda Transaction Documents (i) in the case of the Meda
AB APA, the Meda Pharma SARL APA and the Meda Cooperation Agreement, in
substantially the forms attached to the Release Letter as Exhibits A through C,
respectively and (ii) in the case of the other Meda Transaction Documents, in
substantially the forms provided to the Agent prior to the Amendment Effective
Date and, with respect to all Meda Transaction Documents, without giving effect
to any amendments, supplements or other modifications thereto that have been
agreed or entered into prior to the consummation of the Meda Transaction; and
(d) the only assets transferred or sold by the Borrower in connection with the
Meda Transaction are the Purchased Assets (as defined in the Meda APAs,
respectively, without giving effect to any amendments, supplements or other
modifications thereto).

3. Release of Security Interest in Purchased Assets. Upon the effectiveness of
this Agreement in accordance with its terms, Agent agrees to deliver to the
Borrower and Purchasers the release letter in substantially the form attached
hereto as Exhibit A.

4. Updated Schedule 5.2(d) to Loan Agreement. Upon the consummation of the Meda
Transaction upon the terms and conditions of this Agreement and the Meda APAs,
Borrower shall be deemed to have delivered an updated Schedule 5.2(d) to the
Loan in the form attached hereto as Exhibit B, which shall replace the existing
Schedule 5.2(d).

5. Updated Schedules to Intellectual Property Security Agreement. Upon the
consummation of the Meda Transaction upon the terms and conditions of this
Agreement and the Meda APAs, Borrower shall be deemed to have delivered updated
Schedules B and C to the IP Agreement in the forms attached hereto as Exhibit C,
which shall replace the existing Schedules B and C, respectively.

6. No Other Amendments or Consents. Except for the consent and amendments set
forth and referred to in Sections 2, 3, 4, and 5 above, the Loan Agreement and
the other Loan Documents shall remain unchanged and in full force and effect.
Nothing in this Agreement is intended, or shall be construed, to constitute a
novation or an accord and satisfaction of any of Borrowers’ Obligations or to
modify, affect or impair the perfection or continuity of Agent’s security
interests in, security titles to or other liens, for the benefit of itself and
the Lenders, on any Collateral for the Obligations.

7. Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, each Borrower does hereby warrant, represent and covenant to
Agent and Lenders that (i) each representation or warranty of Borrowers set
forth in the Loan Agreement is hereby restated and reaffirmed as true and
correct in all material respects on and as of the date hereof as if such
representation or warranty were made on and as of the date hereof (except to the
extent that any such representation or warranty expressly relates to a prior
specific date or period), (ii) no Default or Event of Default has occurred and
is continuing as of the date hereof, or, after giving effect to this Agreement,
would result from the Meda Transaction, and (iii) each Borrower has the power
and is duly authorized to enter into, deliver and perform this Agreement and
this Agreement is the legal, valid and binding obligation of each Borrower
enforceable against such Borrower in accordance with its terms.

8. Borrower Covenant. Borrowers agree not to amend the Meda APA or any of the
Meda Transaction Documents without the prior written consent of Agent.

9. Condition Precedent to Effectiveness of this Agreement. This Agreement shall
become effective as of the date (the “Amendment Effective Date”) upon which
Agent shall have received one or more counterparts of this Agreement duly
executed and delivered by Borrowers, Agent and Lenders, in form and substance
satisfactory to Agent and Lenders.

10. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender and
their respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any Borrower or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the Amendment Effective Date, including, without limitation, for or on
account of, or in relation to, or in any way in connection with the Loan
Agreement or any of the other Loan Documents or transactions thereunder or
related thereto.

(b) Each Borrower understands, acknowledges and agrees that its release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c) Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

11. Covenant Not To Sue. Each Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrowers
pursuant to Section 10 above. If any Borrower or any of its successors, assigns
or other legal representatives violates the foregoing covenant, Borrowers, for
themselves and their successors, assigns and legal representatives, agree to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.

12. Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement with its counsel.

13. Severability of Provisions. In case any provision of or obligation under
this Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

14. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.

15. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

16. Entire Agreement. The Loan Agreement and the other Loan Documents as and
when modified through this Agreement embody the entire agreement between the
parties hereto relating to the subject matter thereof and supersede all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

17. No Strict Construction, Etc. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. Time is of the essence for this Agreement.

18. Costs and Expenses. Each Borrower absolutely and unconditionally agrees to
pay or reimburse upon demand for all reasonable fees, costs and expenses
incurred by Agent and the Lenders that are Lenders on the Closing Date in
connection with the preparation, negotiation, execution and delivery of this
Agreement and any other Loan Documents or other agreements prepared, negotiated,
executed or delivered in connection with this Agreement or transactions
contemplated hereby.

[Remainder of page intentionally blank; signature pages follow.]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

BORROWERS:

EPICEPT CORPORATION

By:       
Name:       
Title:       


MAXIM PHARMACEUTICALS INC.

By:       
Name:       
Title:       


CYTOVIA, INC.

By:       
Name:       
Title:       


AGENT AND LENDER:

MIDCAP FUNDING III, LLC

By:       
Name:       
Title: Authorized Signatory


